Filed Pursuant to Rule 424(b)(3) Registration No. 333-147991 March 10, To the Shareholders of Washington Banking Company: On September 26, 2007, Frontier Financial Corporation (“Frontier”) and its subsidiary, Frontier Bank, entered into a merger agreement with Washington Banking Company (“WBC”) and its subsidiary, Whidbey Island Bank.The merger is subject to the approval of WBC shareholders at a special meeting on March 27, 2008, and regulatory approvals.If the transaction is approved by the shareholders of Washington Banking Company, the companies anticipate that the effective date of the merger will be on or about April 1, 2008, pending regulatory approval. The merger agreement provides that upon completion of the merger, you will be entitled to receive shares of Frontier common stock, cash, or a combination of both in exchange for your WBC shares.Enclosed are materials that enable you to elect the form of consideration you would prefer to receive in exchange for your shares of WBC common stock.The election period will end at 5:00 p.m., Pacific Daylight Time, on Monday, March 31, To make your election, please complete the enclosed Election Form and send it to Frontier Financial Corporation in the enclosed pre-addressed reply envelope.Special instructions are provided to assist you in completing the form.You should follow these instructions carefully so that we will be able to process your election for you promptly after the election period has ended and the merger is completed. Please review the proxy statement/ prospectus (which you previously received in connection with WBC’s special meeting of shareholders) and Frequently Asked Questions for further information regarding the election process.Questions regarding the completion of the Election Form should be directed to Shelly Angus at 1-800-290-6508, extension 4550 or 360-240-5150.You may also contact Carol Wheeler, Frontier’s Chief Financial Officer at 425-514-0774. We are enthusiastic about the opportunities presented by the merger of our two companies and look forward to joining WBC’s strengths with ours and expanding Frontier’s operations into the Whidbey Island Bank market areas. Sincerely, John J.
